 



EXHIBIT 10.1
AMENDMENT NO. 2
     AMENDMENT NO. 2 dated as of February 13, 2007 between THE GEO GROUP, INC.
(formerly known as Wackenhut Corrections Corporation), a Florida corporation, as
borrower (the “Borrower”), certain of its Subsidiaries executing this Amendment
No. 2 on the signature pages hereto, as grantors (the “Grantors”), the Lenders
executing this Amendment No. 2 on the signature pages hereto and BNP PARIBAS, in
its capacity as Administrative Agent under the Credit Agreement referred to
below (together with its permitted successors, the “Administrative Agent”).
     The Borrower, the lenders party thereto (including the Lenders executing
this Amendment No. 2 on the signature pages hereto) and the Administrative Agent
are parties to a Third Amended and Restated Credit Agreement dated as of
January 24, 2007 (as modified and supplemented and in effect from time to time,
the “Credit Agreement”), providing, subject to the terms and conditions thereof,
for extensions of credit (by means of loans and letters of credit) to be made by
said lenders to the Borrower in an aggregate principal or face amount not
exceeding $515,000,000.
     The Borrower and the Lenders party hereto wish now to amend the Credit
Agreement in certain respects, and accordingly, the parties hereto hereby agree
as follows:
     Section 1. Definitions. Except as otherwise defined in this Amendment
No. 2, terms defined in the Credit Agreement are used herein as defined therein.
     Section 2. Amendments. Subject to the satisfaction of the condition
precedent specified in Section 3 below, but effective as of the date hereof, the
Credit Agreement shall be amended as follows:
     2.01. References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement as amended hereby.
     2.02. Cover Page.
     (a) The cover page of the Credit Agreement shall be amended to replace the
reference therein to “BNP PARIBAS SECURITIES CORP., as Lead Arranger and
Syndication Agent” with “BNP PARIBAS SECURITIES CORP., as Lead Arranger”.
     (b) The cover page of the Credit Agreement shall be amended to add the
following after “BNP PARIBAS, as Administrative Agent,”:
     “BANK OF AMERICA, N.A., as Syndication Agent and WELLS FARGO FOOTHILL,
INC., as Documentation Agent”.
     2.03. Statement of Purpose. The first “WHEREAS” Clause of the Statement of
Purpose in the Credit Agreement shall be amended to delete “and as syndication
agent” after “BNP Paribas, as administrative agent”.
     2.04. Definitions. Section 1.1 of the Credit Agreement shall be amended by
amending the following definitions as follows (to the extent already included in
said Section 1.1)

 



--------------------------------------------------------------------------------



 



-2-

and adding the following definitions in the appropriate alphabetical location
(to the extent not already included in said Section 1.1):
     “Acquisition Date” means January 24, 2007.”
     “Collateral Agreement” means the Third Amended and Restated Collateral
Agreement of even date executed by the Borrower and each Restricted Domestic
Subsidiary in favor of the Administrative Agent for the ratable benefit of
itself and the other Secured Parties, substantially in the form of Exhibit J, as
further amended, restated, supplemented or otherwise modified from time to
time.”
     “Collateral Assignment” means the Third Amended and Restated Collateral
Assignment Agreement of even date herewith executed by the Borrower or any of
its Restricted Subsidiaries, as applicable, substantially in the form of
Exhibit L, in favor of the Administrative Agent for the ratable benefit of
itself and the other Secured Parties, as further amended, restated, supplemented
or otherwise modified from time to time.”
     “Eligible Assignee” means, with respect to any assignment of the rights,
interest and obligations of a Lender hereunder, a Person that is at the time of
such assignment (a) a commercial bank organized under the laws of the United
States or any state thereof, having combined capital and surplus in excess of
Five Hundred Million Dollars ($500,000,000), (b) a commercial bank organized
under the laws of any other country that is a member of the Organization of
Economic Cooperation and Development, or a political subdivision of any such
country, having combined capital and surplus in excess of Five Hundred Million
Dollars ($500,000,000), (c) a finance company, insurance company or other
financial institution which in the ordinary course of business extends credit of
the type extended hereunder and that has total assets in excess of One Billion
Dollars ($1,000,000,000), (d) already a Lender hereunder (whether as an original
party to this Agreement or as the assignee of another Lender), (e) the successor
(whether by transfer of assets, merger or otherwise) to all or substantially all
of the commercial lending business of the assigning Lender, (f) any Affiliate of
an assigning Lender, (g) any Approved Fund or (h) any other Person that has been
approved in writing as an Eligible Assignee by the Borrower (other than upon the
occurrence and during the continuance of any Default or Event of Default, in
which event such approval by the Borrower shall not be required) and the
Administrative Agent.”
     “Excluded Subsidiary” has the meaning assigned thereto in Section
6.2(c)(iii).”
     “Guaranty Agreement” means the Third Amended and Restated Guaranty
Agreement of even date executed by the Guarantors in favor of the Administrative
Agent for the ratable benefit of itself and the other Secured Parties,
substantially in the form of Exhibit I, as further amended, restated,
supplemented or otherwise modified from time to time.”
     “Joinder Agreement” means collectively, each joinder agreement executed in
favor of the Administrative Agent for the ratable benefit of itself and the
other Secured Parties, substantially in the form of Exhibit K.”
     “Mortgages” means the collective reference to each deed of trust, mortgage
or other real property security document (including any amendment to any
Mortgage existing on the Closing Date recorded in connection with the Existing
Facility)

 



--------------------------------------------------------------------------------



 



     

-3-

encumbering all real property now or hereafter owned by the Borrower or any
Restricted Domestic Subsidiary, in each case, in form and substance reasonably
satisfactory to the Administrative Agent and executed by the Borrower or any
Restricted Domestic Subsidiary thereof in favor of the Administrative Agent, for
the ratable benefit of itself and the other Secured Parties, as any such
document may be amended, restated, supplemented or otherwise modified from time
to time.”
     “Secured Parties” means all holders of Obligations.”
     “Term Loan Maturity Date” means the first to occur of (a) the seventh
anniversary of the Acquisition Date, (b) in the event that the High-Yield Notes
have not been refinanced on terms reasonably satisfactory to the Administrative
Agent on or prior to January 15, 2013, January 15, 2013 and (c) the date of
termination by the Administrative Agent on behalf of the Lenders pursuant to
Section 12.2(a).”
     2.05. Swingline Loans. Section 2.2(b) of the Credit Agreement shall be
amended to read as follows:
     “(b) Refunding.
     (i) Swingline Loans shall be refunded by the L/C Participants on demand by
the Swingline Lender. Such refundings shall be made by the L/C Participants in
accordance with their respective Revolving Credit Commitment Percentages and
shall thereafter be reflected as Revolving Credit Loans of the L/C Participants
on the books and records of the Administrative Agent. Each L/C Participant shall
fund its respective Revolving Credit Commitment Percentage of Revolving Credit
Loans as required to repay Swingline Loans outstanding to the Swingline Lender
upon demand by the Swingline Lender but in no event later than 2:00 p.m. (New
York time) on the next succeeding Business Day after such demand is made. No L/C
Participant’s obligation to fund its respective Revolving Credit Commitment
Percentage of a Swingline Loan shall be affected by any other L/C Participant’s
failure to fund its Revolving Credit Commitment Percentage of a Swingline Loan,
nor shall any L/C Participant’s Revolving Credit Commitment Percentage be
increased as a result of any such failure of any other L/C Participant to fund
its Revolving Credit Commitment Percentage of a Swingline Loan.
     (ii) The Borrower shall pay to the Swingline Lender on demand the amount of
such Swingline Loans to the extent amounts received from the L/C Participants
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrower hereby authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to pay
immediately the Swingline Lender the amount of such Swingline Loans to the
extent amounts received from the L/C Participants are not sufficient to repay in
full the outstanding Swingline Loans requested or required to be refunded. If
any portion of any such amount paid to the Swingline Lender shall be recovered
by or on behalf of the Borrower from the Swingline Lender in bankruptcy or
otherwise, the loss of the amount so recovered shall be ratably shared among all
the L/C Participants in accordance with their respective Revolving Credit
Commitment Percentages (unless the amounts so recovered by or on behalf of the
Borrower pertain to a Swingline Loan extended after the occurrence and during
the continuance of an Event of Default of which the Administrative Agent has
received notice in the manner required

 



--------------------------------------------------------------------------------



 



     

-4-

pursuant to Section 13.5 and which such Event of Default has not been waived by
the Required Lenders or the Lenders, as applicable).
     (iii) Each L/C Participant acknowledges and agrees that its obligation to
refund Swingline Loans in accordance with the terms of this Section 2.2 is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Article VI. Further, each L/C Participant agrees and acknowledges
that if prior to the refunding of any outstanding Swingline Loans pursuant to
this Section 2.2, one of the events described in Section 12.1(i) or (j) shall
have occurred, each L/C Participant will, on the date the applicable Revolving
Credit Loan would have been made, purchase an undivided participating interest
in the Swingline Loan to be refunded in an amount equal to its Revolving Credit
Commitment Percentage of the aggregate amount of such Swingline Loan. Each L/C
Participant will immediately transfer to the Swingline Lender, in immediately
available funds, the amount of its participation and upon receipt thereof the
Swingline Lender will deliver to such L/C Participant a certificate evidencing
such participation dated the date of receipt of such funds and for such amount.
Whenever, at any time after the Swingline Lender has received from any L/C
Participant such L/C Participant’s participating interest in a Swingline Loan,
the Swingline Lender receives any payment on account thereof, the Swingline
Lender will distribute to such L/C Participant its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such L/C Participant’s participating
interest was outstanding and funded).”
     2.06. Prepayments of Term Loans — Mandatory Prepayment of Loans.
Sections 4.4(b)(i), (ii), (iii) and (iv) shall be amended to replace each
reference therein to “Section 4.4(b)(vii)” with “Section 4.4(b)(vi)”.
     2.07. Changed Circumstances. Section 5.8(a) of the Credit Agreement shall
be amended to replace the reference therein to “the Dow Jones Market Screen
3750” with “the Screen”.
     2.08. Conditions to Closing — Acquisition — New Collateral.
Section 6.2(g)(iii) of the Credit Agreement shall be amended to replace the
reference therein to “for the benefit of the Lenders and the Administrative
Agent” with “for the benefit of the Secured Parties”.
     2.09. Conditions to Closing — Acquisition — New Collateral — Appraisals.
Section 6.2(g)(iii)(I) of the Credit Agreement shall be amended to replace the
reference therein to “forty-five (45) days” with “ninety (90) days”.
     2.10. Financial Statements and Projections. Sections 8.1(b) and (c) of the
Credit Agreement shall be amended to read as follows:
     “(b) Annual Financial Statements. As soon as practicable and in any event
within ninety-five (95) days after the end of each Fiscal Year (or, if either
such date is earlier, on the date of any required public filing thereof, or five
(5) Business Days following any date on which the Borrower may be required to
file such statements), an audited Consolidated balance sheet of the Borrower and
its Subsidiaries as of the close of such Fiscal Year and audited Consolidated
statements of income, retained earnings and cash flows for the Fiscal Year then
ended, including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for

 



--------------------------------------------------------------------------------



 



     

-5-

the preceding Fiscal Year and audited by an independent certified public
accounting firm acceptable to the Administrative Agent in accordance with GAAP
and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the year, and accompanied by a report thereon by
such certified public accountants that does not contain (i) a “going concern” or
like qualification or exception or (ii) any qualification or exception with
respect to scope limitations imposed by the Borrower or any of its Subsidiaries
or (iii) any qualification with respect to accounting principles followed by the
Borrower or any of its Subsidiaries not in accordance with GAAP (it being
understood and agreed that the Borrower’s filing of a Form 10-K with the SEC
with respect to a Fiscal Year within the period specified above shall be deemed
to satisfy the Borrower’s obligations under this Section 8.1(b) with respect to
such Fiscal Year).
     (c) Annual Business Plan and Financial Projections. As soon as practicable
and in any event within fifteen (15) days prior to the beginning of each Fiscal
Year commencing for Fiscal Year 2007, a business plan or financial model of the
Borrower and its Subsidiaries for such Fiscal Year to include the following: an
operating and capital budget, a projected income statement, statement of cash
flows and balance sheet (each, prepared in accordance with GAAP) and
management’s assumptions underlying such projections, accompanied by a
certificate from the chief financial officer or treasurer of the Borrower to the
effect that, to the best of such officer’s knowledge, such projections are good
faith estimates (utilizing reasonable assumptions) of the financial condition
and operations of the Borrower and its Subsidiaries for such Fiscal Year.”
     2.11. Post-Closing Real Estate. Section 9.15 of the Credit Agreement shall
be amended to replace the reference therein to “for the benefit of the Lenders
and the Administrative Agent” with “for the benefit of the Secured Parties”.
     2.12. Leverage Ratios — Total Leverage Ratio. The table in Section 10.1(a)
shall be amended to read as follows:

          “Period   Maximum Ratio  
Closing Date through the day preceding the last day of Fiscal Year 2008
    5.50 to 1.0  
 
       
The last day of Fiscal Year 2008 through the day preceding the last day of
Fiscal Year 2009
    4.75 to 1.0  
 
       
The last day of Fiscal Year 2009 through the day preceding the last day of
Fiscal Year 2010
    4.25 to 1.0  
 
       
The last day of Fiscal Year 2010 through the day preceding the last day of
Fiscal Year 2011
    3.50 to 1.0  
 
       
The last day of Fiscal Year 2011 and thereafter
    3.00 to 1.0”  

 



--------------------------------------------------------------------------------



 



-6-

     2.13. Leverage Ratios — Senior Secured Leverage Ratio. The table in
Section 10.1(b) shall be amended to read as follows:

          “Period   Maximum Ratio  
Closing Date through the day preceding the last day of Fiscal Year 2008
    4.00 to 1.0  
 
       
The last day of Fiscal Year 2008 through the day preceding the last day of
Fiscal Year 2009
    3.25 to 1.0  
 
       
The last day of Fiscal Year 2009 through the day preceding the last day of
Fiscal Year 2010
    2.75 to 1.0  
 
       
The last day of Fiscal Year 2010 through the day preceding the last day of
Fiscal Year 2011
    2.25 to 1.0  
 
       
The last day of Fiscal Year 2011 and thereafter
    2.00 to 1.0”  

     2.14. Fixed Charge Coverage Ratio. Section 10.2 of the Credit Agreement
shall be amended to read as follows:
     “SECTION 10.2 Fixed Charge Coverage Ratio(A). As of any Fiscal Quarter end,
permit the ratio of (a) the sum of (i) EBITDA for the period of four
(4) consecutive Fiscal Quarters ending on such date plus (ii) Rental Expense
(other than Rental Expense related to Synthetic Leases) and (iii) Non-Recourse
Debt Service less (iv) Capital Expenditures (excluding (x) the purchase of
assets listed on Schedule 4.4(b)(iii), (y) any acquisitions permitted under
Section 11.3(a) and (z) with respect to Fiscal Year ending on or nearest to
December 31, 2007, any acquisitions purchased with the Net Cash Proceeds from
any offering of equity securities by the Borrower or any of its Restricted
Subsidiaries) to (b) the sum of (i) Interest Expense paid in cash, (ii) any
federal, state or local income taxes paid in cash by the Borrower and its
Restricted Subsidiaries, (iii) scheduled principal payments required to be made
by the Borrower and its Restricted Subsidiaries with respect to Debt,
(iv) Rental Expense (other than Rental Expense related to Synthetic Leases),
(v) Non-Recourse Debt Service and (vi) Restricted Payments, in each case for the
period of four (4) consecutive Fiscal Quarters ending on such Fiscal Quarter
end, to be less than the corresponding ratio set forth below:

      Period   Minimum Ratio
June 28, 2008 through the day preceding the last day of Fiscal Year 2009
  1.00 to 1.00
 
   
The last day of Fiscal Year 2009 and thereafter
  1.10 to 1.00”

     2.15. Capital Expenditures. Section 10.3 of the Credit Agreement shall be
amended to replace the reference therein to “of the sum of” with “up to the sum
of”.
     2.16. Limitations on Debt.
     (a) Section 11.1(b) of the Credit Agreement shall be amended to read as
follows:

 



--------------------------------------------------------------------------------



 



     

-7-

     “(b) Debt incurred in connection with a Hedging Agreement with a
counterparty and upon terms and conditions (including interest rate) reasonably
satisfactory to the Administrative Agent entered into as a bona fide hedge and
not for speculative purposes; provided that any counterparty that is a Lender or
an Affiliate of any Lender at the time the Hedging Agreement is entered into
shall be deemed satisfactory to the Administrative Agent;”
     (b) Section 11.1(f) of the Credit Agreement shall be amended to replace the
reference therein to “for the benefit of the Administrative Agent and the
Lenders” with “for the benefit of the Secured Parties”.
     2.17. Limitations on Liens. Section 11.2(e) of the Credit Agreement shall
be amended to replace the reference therein to “for the benefit of the
Administrative Agent and the Lenders” with “for the benefit of the Secured
Parties”.
     2.18. Restricted Payments. Section 11.6 of the Credit Agreement shall be
amended to read as follows:
     “SECTION 11.6 Restricted Payments. Declare, pay or make any Restricted
Payment except (a) each Restricted Subsidiary may declare, pay and make
Restricted Payments (i) to the Borrower and to Restricted Subsidiaries,
(ii) pursuant to any agreements governing acquisitions otherwise permitted
hereunder, (iii) in the case of non-wholly owned Restricted Subsidiaries, if
made to all equity owners thereof on a pro rata basis and (iv) in the case of
any real estate investment trust that is a Restricted Subsidiary, (1) to the
equity holders thereof consisting of dividends on their equity interests therein
in an aggregate amount not to exceed Seventy-Five Thousand Dollars ($75,000) per
calendar year and (2) consisting of purchases or redemptions of such equity
interests in an aggregate amount not to exceed Two Hundred Thousand Dollars
($200,000) during the term of this Agreement; and (b) the Borrower may declare,
pay and make one or more (i) Restricted Payments in an aggregate amount after
the Closing Date not to exceed Five Million Dollars ($5,000,000) during the term
of this Agreement, so long as no Default or Event of Default has occurred and is
continuing at the time such Restricted Payment is made or would result therefrom
and (ii) Restricted Payments resulting from the cashless exercise of stock
options.”
     2.19. Impairment of Security Interests. Section 11.13 of the Credit
Agreement shall be amended to replace the reference therein to “for the benefit
of itself and the Lenders” with “for the benefit of itself and the other Secured
Parties”.
     2.20. Reversal of Payments. Section 14.7 of the Credit Agreement shall be
amended to replace the reference therein to “for the ratable benefit of the
Lenders” with “for the ratable benefit of the Secured Parties”.
     2.21. Successors and Assigns; Participations.
     (a) Section 14.10(a) of the Credit Agreement shall be amended to read as
follows:
     “(a) Benefit of Agreement. This Agreement shall be binding upon and inure
to the benefit of the Borrower, the Administrative Agent, the Lenders, any other
Secured Parties, all future holders of the Notes and their respective

 



--------------------------------------------------------------------------------



 



     

-8-

successors and assigns, except that the Borrower shall not assign or transfer
any of its rights or obligations under this Agreement without the prior written
consent of each Lender.”
     (b) Section 14.10(g) of the Credit Agreement shall be amended to read as
follows:
     “(g) Disclosure of Information; Confidentiality. The Administrative Agent
and the Lenders shall hold all non-public information with respect to the
Borrower obtained pursuant to the Loan Documents (or any Hedging Agreement with
a Lender or the Administrative Agent) in accordance with their customary
procedures for handling confidential information; provided that (i) the
Administrative Agent and the Lenders may disclose such non-public information to
their respective Affiliates and to their and their Affiliates’ respective
directors, officers, employees, agents, advisors and other representatives (it
being understood that such parties agree to hold such information confidential
in accordance with their transferor’s customary procedures for handling
confidential information) and (ii) the Administrative Agent may disclose
information relating to this Agreement to Gold Sheets and other similar bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications and provided further, that
the Administrative Agent or any Lender may disclose any such information to the
extent such disclosure is (i) required by law or requested or required pursuant
to any legal process, (ii) requested by, or required to be disclosed to, any
rating agency, or regulatory or similar authority (including, without
limitation, the National Association of Insurance Commissioners) or (iii) used
in any suit, action or proceeding for the purpose of defending itself, reducing
its liability or protecting any of its claims, rights, remedies or interests
under or in connection with the Loan Documents (or any Hedging Agreement with a
Lender or the Administrative Agent). Any Lender may, in connection with any
assignment, proposed assignment, participation or proposed participation
pursuant to this Section 14.10, disclose to the Purchasing Lender, proposed
Purchasing Lender, Participant, proposed Participant, or to any pledgee referred
to in Section 14.10(h), or to any direct or indirect contractual counterparty in
swap agreements or such contractual counterparty’s professional advisor any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided that prior to any such disclosure, each such Purchasing
Lender, proposed Purchasing Lender, Participant or proposed Participant,
pledgee, contractual counterparty or professional advisor shall agree to be
bound by the provisions of this Section 14.10(g). Notwithstanding any other
provision in this Agreement, each of the parties hereto (and each employee,
representative or other agent of any such party) may disclose to any and all
Persons, without limitation of any kind, the U.S. tax treatment and U.S. tax
structure of the transaction contemplated hereby and all materials of any kind
(including opinions of other tax analyses) that are provided to such party
relating to such U.S. tax treatment and U.S. tax structure, other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws.”

 



--------------------------------------------------------------------------------



 



     

-9-

     2.22. Amendments, Waivers and Consents. Section 14.11 of the Credit
Agreement shall be amended to (a) delete subsection (l) thereof in its entirety
and (b) replace the reference therein to “Section 4.4(b)(vii)” with
“Section 4.4(b)(vi)”.
     2.23. Term of Agreement. Section 14.18 of the Credit Agreement shall be
amended to replace the reference therein to “for the ratable benefit of itself
and the Lenders” with “for the ratable benefit of itself and the other Secured
Parties”.
     Section 3. Condition Precedent. The amendments set forth in Section 2
hereof shall become effective, as of the date hereof, upon the receipt by the
Administrative Agent of counterparts of this Amendment No. 2 executed by the
Borrower, the Grantors, the Administrative Agent and each Lender party to the
Credit Agreement.
     Section 4. Appraisals. It is acknowledged and agreed by the Borrower that
the real property appraisals and reliance letters to be delivered to the
Administrative Agent pursuant to Section 6.2(g)(iii)(I) of the Credit Agreement
were not received by the Administrative Agent as of the Closing Date and have
not yet been received by the Administrative Agent as of the date hereof.
     Section 5. Security Documents; Secured Parties. It is acknowledged and
agreed by the Borrower and the Grantors that references in the Security
Documents and each Joinder Agreement to the Administrative Agent acting “for the
benefit of the Lenders” or “for the ratable benefit of the Lenders” shall be
deemed to mean the Administrative Agent acting “for the ratable benefit of the
Secured Parties”. The Borrower and the Grantors hereby ratify and confirm the
respective Guaranty Obligations and Liens granted by them under the Security
Documents in favor of the Secured Parties.
     Section 6. Miscellaneous. Except as herein provided, the Credit Agreement
shall remain unchanged and in full force and effect. This Amendment No. 2 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same amendatory instrument and any of the parties hereto
may execute this Amendment No. 2 by signing any such counterpart. This Amendment
No. 2 shall be governed by, and construed in accordance with, the law of the
State of New York.
[Signature pages to follow]

 



--------------------------------------------------------------------------------



 



     

-10-

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to
the Credit Agreement to be duly executed and delivered as of the day and year
first above written.

            THE GEO GROUP, INC. (formerly known as Wackenhut
Corrections Corporation),
as Borrower
      By:   /s/ John G. O'Rourke         Name:   John G. O'Rourke       
Title:   Senior Vice President and Chief Financial Officer        CORRECTIONAL
SERVICES CORPORATION, as Grantor
      By:   /s/ John G. O'Rourke         Name:   John G. O'Rourke       
Title:   Vice President, Finance        GEO ACQUISITION II, INC., as Grantor
      By:   /s/ John G. O'Rourke         Name:   John G. O'Rourke       
Title:   Vice President - Finance        GEO CARE, INC. (formerly known as
Atlantic Shores
Healthcare, Inc.), as Grantor
      By:   /s/ John G. O'Rourke         Name:   John G. O'Rourke       
Title:   Treasurer        GEO RE HOLDINGS LLC (formerly known as WCC RE
Holdings LLC), as Grantor
      By:   /s/ John G. O'Rourke         Name:   John G. O'Rourke       
Title:   Senior Vice President, Treasurer     

[Signature pages continue]

 



--------------------------------------------------------------------------------



 



-11-

            CPT OPERATING PARTNERSHIP, L.P., as Grantor
      By:   /s/ John G. O'Rourke         Name:   John G. O'Rourke       
Title:   Vice President - Finance        CPT LIMITED PARTNER, LLC, as Grantor
      By:   /s/ John G. O'Rourke         Name:   John G. O'Rourke       
Title:   Vice President - Finance        CORRECTIONAL PROPERTIES PRISON FINANCE
LLC, as
Grantor
      By:   /s/ John G. O'Rourke         Name:   John G. O'Rourke       
Title:   Vice President - Finance        PUBLIC PROPERTIES DEVELOPMENT AND
LEASING LLC, as
Grantor
      By:   /s/ John G. O'Rourke         Name:   John G. O'Rourke       
Title:   Vice President - Finance     

[Signature pages continue]

 



--------------------------------------------------------------------------------



 



-12-

            BNP PARIBAS,
as Lender
      By:   /s/ Tilcia Toledo         Name:   Tilcia Toledo        Title:  
Director              By:   /s/ Duane Helkowski         Name:   Duane Helkowski 
      Title:   Managing Director        BNP PARIBAS,
as Administrative Agent
      By:   /s/ Tilcia Toledo         Name:   Tilcia Toledo        Title:  
Director              By:   /s/ Duane Helkowski         Name:   Duane Helkowski 
      Title:   Managing Director     

 